Citation Nr: 0931398	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected anxiety disorder, previously 
diagnosed as posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back condition, to include as secondary to service-connected 
left leg.  

3.  Entitlement to service connection for a back condition, 
to include as secondary to service-connected left leg.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to 
July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2006 
and February 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York. 

In April 2009 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Therefore the Board may consider this evidence in the first 
instance. 

The issues of entitlement to service connection for a back 
condition, an initial disability rating in excess of 30 
percent for service-connected anxiety disorder, previously 
diagnosed as PTSD, and entitlement to a grant of TDIU are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A November 1982 Board decision that denied service 
connection for a back condition is final.

2.  In correspondence dated in February 2006 the Veteran 
requested that his previously denied claim for service 
connection for a back condition be reopened.

3.  Evidence compiled after the November 1982 Board decision, 
including a nurse practitioner's medical questionnaire, is 
new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1982 Board decision denying service 
connection for a back condition is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a back 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence - back condition

In a decision dated in November 1982, the Board denied 
service connection for a back condition based on the lack of 
a diagnosis or treatment for a back condition during service 
and lack of medical evidence indicating that his service-
connected left leg caused a back condition.  The decision of 
the Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  Even so, applicable law provides that a claim which 
is the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

In February 2006 the Veteran requested that his previously 
denied claim for service connection for a back condition be 
reopened.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the 
Veteran's current claim for service connection involves the 
same factual basis as previously, that his progressive back 
condition is secondary to a service-connected leg disability.  
Accordingly, new and material evidence is necessary to reopen 
the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Veteran's claim was previously denied and that 
determination is final.  While the RO may have determined in 
the course of readjudicating the claim that new and material 
evidence had been presented, and reopened the claim on that 
basis, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996), Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).   

The evidence of record at the time of the November 1982 Board 
decision included the Veteran's service treatment records 
(STRs), a VA examination report dated in October 1981, and 
private medical records.  Evidence received since the 
November 1982 Board decision includes a physician's 
questionnaire for a back condition dated in March 2006.  The 
nurse practitioner who completed the form opined that the 
Veteran's back condition was related to his military service 
and/or was proximately due to his service-connected left leg 
disability.  Since this evidence is new and potentially 
relates a current disorder to service and/or a service-
connected disability, it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.  New and material evidence having been found, the 
Veteran's claim for service connection for a back condition 
must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for a 
back condition is granted, and, to that extent only, the 
appeal is granted.


REMAND

Service connection - back condition

Having reopened the Veteran's claim for service connection 
for a back condition, the Board has jurisdiction to review 
the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the Veteran's claim 
for service connection must be remanded for further 
evidentiary development. 

STRs show no complaints of or treatment for a back condition.  
A separation examination dated in July 1962 found the spine 
to be normal.  

In October 1981 the Veteran was accorded a compensation and 
pension (C&P) examination of the left leg and back.  The 
examiner found no lumbar muscle spasm and noted that 
Goldthwaite signs were negative.  Diagnosis was "no 
orthopedic condition found in [the] lower back."  An x-ray 
showed no evidence of fracture, dislocation or bone 
destruction.  All disc spaces were well maintained.  

Medical records received in May 1982 from his former employer 
include a July 1973 injury report that showed that as the 
Veteran bent down to pick up a parcel on the floor when he 
felt a sprain in his lower back.  During a medical 
examination dated in October 1981 the Veteran reported that 
he had lower middle back pain for the last 10 years.  

A back condition questionnaire dated in March 2006 was filled 
out and signed by a VA nurse practitioner.  The diagnosis was 
degenerative disc disease of L5-S1 and chronic back pain.  
The nurse practitioner noted that she had been treating the 
Veteran for four years as the primary care provider for his 
spinal condition.  The nurse practitioner opined that the 
Veteran's current spinal diagnosis was related to a 1959 
incident with a steel cable in service and/or to his service-
connected left leg disability.  The examiner did not mention 
the significance, if any, of the intervening back injuries 
and no rationale for the opinions was provided.  

A physician's statement dated in October 2006 noted that in 
service the Veteran had atrophic changes in his left leg with 
pain and difficulty standing and walking and that the 
Veteran's low back pain started about five years later.  The 
physician stated that the Veteran's left leg service-
connected disability with limping most likely caused an 
unsteady gait problem therefore causing the Veteran's back 
condition.  Again, the significance of the post-service 
injuries, if any, was not addressed.  

In January 2007 the Veteran was accorded another C&P spine 
examination.  The Veteran reported that he had low back pain 
since leaving service.  Diagnoses were chronic low back pain 
syndrome and degenerative disc disease L5-S1.  The examiner 
opined that it was less likely than not that the Veteran's 
claimed back condition was related to his service-connected 
left leg condition.  He rationalized that there was no record 
of low back pain in the service treatment records and noted 
the private medical records showing post-service injuries.  
The examiner did not address aggravation of the Veteran's 
back symptoms by the Veteran's service-connected left leg 
disability.  Accordingly, another examination should be 
scheduled.

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Accordingly, the Veteran should be accorded another C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

Increased rating - anxiety disorder

In February 2007 the Veteran was granted service connection 
for PTSD with an evaluation of 30 percent, effective February 
8, 2006.  The Veteran has appealed.  The Veteran seeks an 
initial disability rating in excess of 30 percent for his 
service-connected anxiety disorder previously diagnosed as 
PTSD.  

A psychiatric condition questionnaire dated in October 2006 
was filled out and signed by a VA physician.  The 
questionnaire laid out the criteria for disability ratings 
from 30 percent to 100 percent.  The physician noted that he 
had treated the Veteran for PTSD for six years and five 
months and that the Veteran met the criteria for every rating 
from 30 to 100 percent.    

VA outpatient treatment records dated in July 2007 note that 
the Veteran reported feeling anxious and socially withdrawn.  
The GAF score was 55.  He also reported having more panic 
attacks up to eight times a week and stated that his 
psychiatrist increased his medication.  He further reported a 
lack of motivation to work around the house and do repairs.  
He stated that forgets to do chores and that he has begun 
writing things down to help him remember.

The Veteran was accorded a VA review examination for PTSD in 
March 2008.  During the examination the Veteran reported that 
his last full time job was in customer service and that he 
retired after 18 years with the company.  He then worked 
part-time with a window manufacturer but had difficulty 
describing his duties, hours and reasons for leaving the job.  
The Veteran reportedly did not attribute his unemployment for 
the last five years to psychiatric symptoms.  On mental 
health examination, his mood was mildly dysphoric and his 
affect was congruent with thought content.  He hinted but did 
not explicitly report suicidal ideation and did not report 
homicidal ideation, intent, or plan.  He did not report panic 
attacks, phobias, obsessive thoughts, or rituals that 
interfere with functioning.  Long term memory was highly 
intact and his short term memory was grossly intact.  He 
denied recent substance abuse or dependence.  His judgment 
and insight were present.  The examiner noted that there were 
PTSD signs and symptoms that were transient or mild that 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  Diagnoses 
were dysthymic disorder, and anxiety disorder that 
represented a continuation of the service-connected PTSD.  
The GAF score was 65.  

During his April 2009 Board hearing the Veteran testified 
that he suffered severe panic attacks up to three times a 
week.  He reported that he does not have hobbies and that he 
cannot interact with his grandchildren if they go fishing.  
He also testified that his VA physician has prescribed 
medication for his psychiatric disability and that his 
physician doubled the dosage last year.  He reported that he 
was not involved with his friends or family.  The Veteran 
should be accorded another C&P examination as his testimony 
indicates that there may have been a material change in the 
condition.  38 C.F.R. § 3.327.  

TDIU

The Board also notes that the psychiatric condition 
questionnaire dated in October 2006 had marked the Veteran as 
having total occupation and social impairment; however, 
review of the record reveals that the issue of TDIU was never 
adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability); see also VAOPGCPRPEC 
12-2001.  Remand is thus warranted.  See VAOPGCPREC 6-96 
(because the Board would have jurisdiction over the question 
of entitlement to an extraschedular rating or a TDIU rating 
for a particular disability or disabilities raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the proper method of returning 
the case to the RO for any required further action would be 
by remand rather than referral).

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from April 14, 2009, to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Issue the Veteran notice in 
accordance with 38 C.F.R. § 3.159 with 
regard to the inferred claim for TDIU.  
Said notice must include provision to 
the Veteran of the appropriate TDIU 
claim form.

2.  Request medical records from the 
Northpoint VAMC dating from April 14, 
2009.  

3.  Schedule the Veteran for an 
appropriate examination regarding his 
claim for service connection for a back 
condition.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to set forth the diagnosis 
for any back condition found and opine 
as to whether any diagnosed condition 
is less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) related to his active 
service, to include the April 1959 
incident when a steel cable escaped 
from the anchor detail and struck the 
Veteran on the leg.  If the examiner 
finds that it is not related to his 
active service, the examiner should 
provide an opinion as to whether any 
back condition is at least as likely as 
not (50 percent probability or greater) 
proximately due to or the result of the 
service-connected left leg condition.  
If the examiner responds in the 
negative then an opinion should be 
provided as to whether any back 
condition found is at least as likely 
as not (50 percent probability or 
greater) aggravated by the service-
connected left leg disability.  A 
complete rationale for all opinions 
proffered must be set forth in the 
report provided.

4.  Schedule the Veteran for a 
psychiatric examination to assess the 
severity of the Veteran's service-
connected condition.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
tests should be performed, and all 
findings reported in detail.  The 
examiner should also opine as to 
whether the Veteran is able to secure 
and follow a substantially gainful 
occupation as a result of his service-
connected psychiatric disorder, taking 
into account his education and work 
experience.  A rationale for each 
opinion should be set forth in the 
report provided.  

5.  After completion of the above and 
any additional development deemed 
necessary, readjudicate the issues on 
appeal, including the issue of 
entitlement to a grant of TDIU.  If any 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


